Case 1:19-cr-02032-SMJ             ECF No. 210-11   filed 09/24/20   PageID.1650 Page 1 of 55




        U.S. Department of Justice                                                     RT
                                                                                         ME
                                                                                              NT OF J
                                                                                                     US




                                                                                  PA




                                                                                                      TI
                                                                                                        CE
                                                                                DE
        Office of Justice Programs




                                                                               BJ A C E




                                                                                                    G OVC
                                                                                                        MS
                                                                                OF F




                                                                                                     RA
                                                                                        IJ




                                                                                     N
                                                                                     I




                                                                                                     S
                                                                                                        J
                                                                                       O F OJJ D P B RO

        National Institute of Justice                                                      J US T I C E P




                   Eyewitness Evidence
                                         A Guide for Law Enforcement




                                                          research report DEFENDANT'S EXHIBIT


                                                                     1010
Case 1:19-cr-02032-SMJ     ECF No. 210-11             filed 09/24/20         PageID.1651 Page 2 of 55




                                      U.S. Department of Justice
                                      Office of Justice Programs
                                       810 Seventh Street N.W.
                                        Washington, DC 20531

                                               Janet Reno
                                             Attorney General

                                         Raymond C. Fisher
                                       Associate Attorney General

                                           Laurie Robinson
                                       Assistant Attorney General

                                           Noël Brennan
                                   Deputy Assistant Attorney General

                                             Jeremy Travis
                                   Director, National Institute of Justice


                                Department of Justice Response Center
                                           800–421–6770

               Office of Justice Programs                       National Institute of Justice
                World Wide Web Site                                World Wide Web Site
                http://www.ojp.usdoj.gov                         http://www.ojp.usdoj.gov/nij




                                                                                    DEFENDANT'S EXHIBIT


                                                                                       1010-2
Case 1:19-cr-02032-SMJ   ECF No. 210-11   filed 09/24/20   PageID.1652 Page 3 of 55




              Eyewitness Evidence:
          A Guide for Law Enforcement


                           Developed and Approved by the
                   Technical Working Group for Eyewitness Evidence




                                   October 1999
                                                               DEFENDANT'S EXHIBIT


                                                                 1010-3
Case 1:19-cr-02032-SMJ      ECF No. 210-11         filed 09/24/20      PageID.1653 Page 4 of 55




                                  U.S. Department of Justice
                                   Office of Justice Programs

                                 National Institute of Justice
                                     Jeremy Travis, J.D.
                                           Director

                                     Richard M. Rau, Ph.D.
                                        Project Monitor




           This document is not intended to create, does not create, and may not be
           relied upon to create any rights, substantive or procedural, enforceable at
           law by any party in any matter civil or criminal.

           Opinions or points of view expressed in this document represent a
           consensus of the authors and do not necessarily reflect the official
           position of the U.S. Department of Justice.

                                          NCJ 178240


             The National Institute of Justice is a component of the Office of Jus-
             tice Programs, which also includes the Bureau of Justice Assistance,
             the Bureau of Justice Statistics, the Office of Juvenile Justice and
             Delinquency Prevention, and the Office for Victims of Crime.

                                                                                  DEFENDANT'S EXHIBIT


                                                                                    1010-4
Case 1:19-cr-02032-SMJ     ECF No. 210-11          filed 09/24/20      PageID.1654 Page 5 of 55




               Message From the Attorney General

             E      yewitnesses frequently play a vital role in uncovering the truth
                    about a crime. The evidence they provide can be critical in identi-
             fying, charging, and ultimately convicting suspected criminals. That is
             why it is absolutely essential that eyewitness evidence be accurate and
             reliable. One way of ensuring we, as investigators, obtain the most
             accurate and reliable evidence from eyewitnesses is to follow sound
             protocols in our investigations.

             Recent cases in which DNA evidence has been used to exonerate indi-
             viduals convicted primarily on the basis of eyewitness testimony have
             shown us that eyewitness evidence is not infallible. Even the most honest
             and objective people can make mistakes in recalling and interpreting a
             witnessed event; it is the nature of human memory. This issue has been at
             the heart of a growing body of research in the field of eyewitness identifi-
             cation over the past decade. The National Institute of Justice convened
             a technical working group of law enforcement and legal practitioners,
             together with these researchers, to explore the development of improved
             procedures for the collection and preservation of eyewitness evidence
             within the criminal justice system.

             This Guide was produced with the dedicated and enthusiastic participa-
             tion of the seasoned professionals who served on the Technical Working
             Group for Eyewitness Evidence. These 34 individuals brought together
             knowledge and practical experience from jurisdictions large and small
             across the United States and Canada. I applaud their effort to work
             together over the course of a year in developing this consensus of recom-
             mended practices for law enforcement.

             In developing its eyewitness evidence procedures, every jurisdiction
             should give careful consideration to the recommendations in this Guide
             and to its own unique local conditions and logistical circumstances.
             Although factors that vary among investigations, including the nature and
             quality of other evidence and whether a witness is also a victim of the
                                                                        DEFENDANT'S EXHIBIT

                                                                                              iii
                                                                          1010-5
Case 1:19-cr-02032-SMJ       ECF No. 210-11          filed 09/24/20      PageID.1655 Page 6 of 55




            crime, may call for different approaches or even preclude the use of
            certain procedures described in the Guide, consideration of the Guide’s
            recommendations may be invaluable to a jurisdiction shaping its own
            protocols. As such, Eyewitness Evidence: A Guide for Law Enforcement
            is an important tool for refining investigative practices dealing with this
            evidence as we continue our search for truth.


                                                      Janet Reno




                                                                                 DEFENDANT'S EXHIBIT

       iv
                                                                                   1010-6
Case 1:19-cr-02032-SMJ          ECF No. 210-11            filed 09/24/20     PageID.1656 Page 7 of 55




                Technical Working Group for Eyewitness Evidence

             T      he Technical Working Group for Eyewitness Evidence
                    (TWGEYEE) is a multidisciplinary group of content-area experts
             from across the United States and Canada, from both urban and rural
             jurisdictions, each representing his or her respective agency or practice.
             Each of these individuals is experienced in the use of eyewitness evi-
             dence in the criminal justice system from the standpoints of law enforce-
             ment, prosecution, defense, or social science.

             At the outset of the TWGEYEE effort, the National Institute of Justice
             (NIJ) created a Planning Panel—composed of distinguished law enforce-
             ment, legal, and research professionals—to define needs, develop initial
             strategies, and steer the larger group. Additional members of the Techni-
             cal Working Group then were selected from recommendations solicited
             from the Planning Panel, NIJ’s regional National Law Enforcement and
             Corrections Technology Centers, and national organizations, including
             the National Sheriffs’ Association, the International Association of Chiefs
             of Police, the National District Attorneys Association, the National
             Association of Criminal Defense Lawyers, and the National Legal Aid &
             Defender Association.

             Collectively, over a 1-year period, the 34 members of TWGEYEE listed
             below worked together to develop this handbook, Eyewitness Evidence:
             A Guide for Law Enforcement.

             Planning Panel                James Doyle                Capt. Donald Mauro
                                           Attorney at Law            Los Angeles County Sheriff’s
             Comdr. Ella M. Bully (Ret.)
                                           Boston, Massachusetts       Office
             Detroit Police Department
                                                                      Los Angeles, California
             Detroit, Michigan             Ronald P. Fisher, Ph.D.
                                           Florida International      Melissa Mourges
             Sgt. Paul Carroll (Ret.)
                                             University               New York County District
             Chicago Police Department
                                           North Miami, Florida        Attorney’s Office
             Chicago, Illinois                                        New York, New York
                                           Mark R. Larson
             Carole E. Chaski, Ph.D.
                                           King County Prosecutor’s   Gary L. Wells, Ph.D.
             Institute for Linguistic
                                            Office                    Iowa State University
               Evidence                    Seattle, Washington        Ames, Iowa
             Georgetown, Delaware


                                                                               DEFENDANT'S EXHIBIT

                                                                                                     v
                                                                                  1010-7
Case 1:19-cr-02032-SMJ              ECF No. 210-11              filed 09/24/20              PageID.1657 Page 8 of 55




            TWGEYEE Members                  Southeast                           Investigations Chief Arlyn
            Northeast                                                              Greydanus
                                             Deputy Daniel Alarcon II
                                                                                 Montana Department of
            Michael J. Barrasse              Hillsborough County Sheriff’s
                                                                                   Justice
            Lackawanna County District         Office                            Division of Criminal
             Attorney                        Tampa, Florida
                                                                                   Investigation
            Scranton, Pennsylvania
                                             First Sgt. Roger Broadbent          Helena, Montana
            Det. Sgt. Chet Bush              Virginia State Police               Investigator Kathy Griffin
            Kent County Sheriff’s Office     Fairfax Station, Virginia
                                                                                 Loveland Police Department
            Grand Rapids, Michigan
                                             Cpl. J.R. Burton                    Loveland, Colorado
            Solomon M. Fulero, Ph.D., J.D.   Hillsborough County Sheriff’s       Roy S. Malpass, Ph.D.
            Sinclair College                   Office
                                                                                 University of Texas at El Paso
            Dayton, Ohio                     Tampa, Florida
                                                                                 El Paso, Texas
            David C. Niblack                 Caterina DiTraglia                  Jeralyn Merritt
            Attorney at Law                  State of Missouri
                                                                                 Attorney at Law
            Washington, D.C.                 Public Defender System
                                                                                 Denver, Colorado
                                             St. Louis, Missouri
            Det. Lt. Kenneth A. Patenaude
            Northampton Police               Officer Patricia Marshall           West
             Department                      Chicago Police Department           James Fox
            Northampton, Massachusetts       Chicago, Illinois                   San Mateo County District
            Patricia Ramirez                 Det. Ray Staley                       Attorney
            Dodge County District            Kansas City Police Department       Redwood City, California
              Attorney                       Kansas City, Missouri               William Hodgman
            Juneau, Wisconsin                                                    Los Angeles County District
                                             Lt. Tami Thomas
            Senior Investigator              Atlantic Beach Police                Attorney’s Office
             Eugene Rifenburg                 Department                         Los Angeles, California
            New York State Police (Ret.)     Atlantic Beach, North Carolina
                                                                                 Canada
            Oneida Indian Nation Police
            Munnsville, New York             Rocky Mountain                      Rod C.L. Lindsay, Ph.D.
                                             Det. Sgt. J. Glenn Diviney (Ret.)   Queen’s University
            Det. Edward Rusticus                                                 Kingston, Ontario
                                             Tarrant County Sheriff’s
            Kent County Sheriff’s Office
            Grand Rapids, Michigan             Office                            John Turtle, Ph.D.
                                             Fort Worth, Texas                   Ryerson Polytechnic University
            Capt. Michael B. Wall                                                Toronto, Ontario
            Northampton Police
             Department
            Northampton, Massachusetts




                                                                                                     DEFENDANT'S EXHIBIT

       vi
                                                                                                        1010-8
Case 1:19-cr-02032-SMJ     ECF No. 210-11          filed 09/24/20      PageID.1658 Page 9 of 55




               Acknowledgments

             T      he National Institute of Justice (NIJ) acknowledges with great
                     thanks the members of the Technical Working Group for Eyewitness
             Evidence (TWGEYEE) for their extensive efforts on this project and their
             dedication to improving the use of eyewitness evidence in the criminal
             justice system. All of the 34 members of this network of experts gave
             their time and expertise to draft and review the Guide, providing feedback
             and perspectives from a variety of disciplines and from all areas of the
             United States as well as Canada. The true strength of this Guide is
             derived from their commitment to develop procedures that could be
             implemented across the Nation, from small, rural townships to large,
             metropolitan areas. In addition, thanks are extended to the agencies and
             organizations represented by the Technical Working Group members for
             their flexibility and support, which enabled the participants to see this
             project through to completion.

             NIJ is grateful to all the individuals from various national organizations
             across the Nation who responded to the request for nominations of experts
             in the field of eyewitness evidence to serve on TWGEYEE. It was from
             their recommendations that the members were selected. In particular,
             thanks are extended to James D. Polley IV of the National District Attorneys
             Association, Daniel Rosenblatt of the International Association of Chiefs
             of Police, Stuart Statler of the National Association of Criminal Defense
             Lawyers, Clinton Lyons of the National Legal Aid & Defender Association,
             and Aldine N. “Bubby” Moser, Jr., of the National Sheriffs’ Association.

             NIJ would also like to thank the many individuals and organizations who
             reviewed the draft of the Guide and provided valuable comments. Al-
             though these comments were given careful consideration by the Techni-
             cal Working Group in developing the final document, the review by these
             organizations and individuals is not intended to imply their endorsement
             of the Guide.



                                                                      DEFENDANT'S EXHIBIT


                                                                        1010-9              vii
Case 1:19-cr-02032-SMJ         ECF No. 210-11         filed 09/24/20      PageID.1659 Page 10 of 55




               Aspen Systems Corporation, particularly Gayle Garmise and Erica Pope,
               provided tireless work on editing and re-editing the various drafts of the
               Guide. CSR, Incorporated, provided support in arranging the group’s
               many meetings.

               Staff from NIJ and the Office of Justice Programs provided valuable
               input, particularly Janice Munsterman, Karl Bickel, Luke Galant, and
               Anjali Swienton. Special thanks are extended to Lisa Forman and
               Kathleen Higgins for their contributions to the TWG program and to
               Lisa Kaas for her patience, dedication, endurance, and editing skills
               that made the work of TWGEYEE easier.

               Finally, NIJ would like to acknowledge Attorney General Janet Reno,
               whose support and commitment to the improvement of the criminal
               justice system made this work possible.




                                                                                  DEFENDANT'S EXHIBIT

        viii
                                                                                   1010-10
Case 1:19-cr-02032-SMJ             ECF No. 210-11                       filed 09/24/20                 PageID.1660 Page 11 of 55




                 Contents
              Message From the Attorney General .............................................................. iii

              Technical Working Group for Eyewitness Evidence ....................................... v

              Acknowledgments ............................................................................................ vii

              Introduction ........................................................................................................ 1

              Eyewitness Evidence: A Guide for Law Enforcement ................................... 11

                         Section I: Initial Report of the Crime/First Responder
                             (Preliminary Investigator) ............................................................ 13

                                 A. Answering the 9–1–1/Emergency Call
                                     (Call-Taker/Dispatcher) ......................................................... 13

                                 B. Investigating the Scene (Preliminary Investigating Officer) .... 14

                                 C. Obtaining Information From the Witness(es) ........................... 15

                         Section II: Mug Books and Composites .............................................. 17

                                 A. Preparing Mug Books .............................................................. 17

                                 B. Developing and Using Composite Images ............................... 18

                                 C. Instructing the Witness ............................................................. 19

                                 D. Documenting the Procedure ..................................................... 20

                         Section III: Procedures for Interviewing the Witness by the
                             Followup Investigator .................................................................... 21

                                 A. Preinterview Preparations and Decisions ................................. 21

                                 B. Initial (Preinterview) Contact With the Witness ....................... 22

                                 C. Conducting the Interview ......................................................... 22

                                 D. Recording Witness Recollections ............................................. 23

                                 E. Assessing the Accuracy of Individual Elements of a
                                     Witness’ Statement ................................................................. 24

                                 F. Maintaining Contact With the Witness ..................................... 25

                                                                                                         DEFENDANT'S EXHIBIT
                                                                                                                                        ix
                                                                                                           1010-11
Case 1:19-cr-02032-SMJ                ECF No. 210-11                      filed 09/24/20                 PageID.1661 Page 12 of 55




                      Section IV: Field Identification Procedure (Showup) ........................ 27

                               A. Conducting Showups ............................................................... 27

                               B. Recording Showup Results ...................................................... 28

                      Section V: Procedures for Eyewitness Identification of Suspects ..... 29

                               A. Composing Lineups ................................................................. 29

                                      Photo Lineup .......................................................................... 29

                                      Live Lineup ............................................................................ 30

                               B. Instructing the Witness Prior to Viewing a Lineup ................... 31

                                      Photo Lineup .......................................................................... 31

                                      Live Lineup ............................................................................ 32

                               C. Conducting the Identification Procedure .................................. 33

                                      Simultaneous Photo Lineup ................................................... 33

                                      Sequential Photo Lineup ........................................................ 34

                                      Simultaneous Live Lineup ...................................................... 35

                                      Sequential Live Lineup .......................................................... 36

                               D. Recording Identification Results .............................................. 38

            Appendixes ........................................................................................................ 39

            Appendix A: Further Reading ......................................................................... 41

            Appendix B: Reviewer List .............................................................................. 43




                                                                                                                      DEFENDANT'S EXHIBIT

        x
                                                                                                                        1010-12
Case 1:19-cr-02032-SMJ     ECF No. 210-11          filed 09/24/20     PageID.1662 Page 13 of 55




                Introduction

              T      he legal system always has relied on the testimony of eyewitnesses,
                     nowhere more than in criminal cases. Although the evidence
              eyewitnesses provide can be tremendously helpful in developing leads,
              identifying criminals, and exonerating the innocent, this evidence is not
              infallible. Even honest and well-meaning witnesses can make errors,
              such as identifying the wrong person or failing to identify the perpetrator
              of a crime.

              To their credit, the legal system and law enforcement agencies have not
              overlooked this problem. Numerous courts and rulemaking bodies have,
              at various times, designed and instituted special procedures to guard
              against eyewitness mistakes. Most State and local law enforcement
              agencies have established their own policies, practices, and training
              protocols with regard to the collection and handling of eyewitness
              evidence, many of which are quite good.

              In the past, these procedures have not integrated the growing body of
              psychological knowledge regarding eyewitness evidence with the practi-
              cal demands of day-to-day law enforcement. In an effort to bring together
              the perspectives of law enforcement, lawyers, and researchers, the
              National Institute of Justice (NIJ) convened the Technical Working
              Group for Eyewitness Evidence (TWGEYEE). The purpose of the group
              was to recommend uniform practices for the collection and preservation
              of eyewitness evidence.

              This Guide differs from earlier efforts in several fundamental ways:

              This Guide is supported by social science research. During the past
              20 years, research psychologists have produced a substantial body of
              findings regarding eyewitness evidence. These findings offer the legal
              system a valuable body of empirical knowledge in the area of eyewitness
              evidence. This Guide makes use of psychological findings, either by
              including them in the procedures themselves or by using them to point

                                                                        DEFENDANT'S EXHIBIT

                                                                                              1
                                                                          1010-13
Case 1:19-cr-02032-SMJ      ECF No. 210-11          filed 09/24/20      PageID.1663 Page 14 of 55




            the way to the design and development of further improvements in
            procedures and practices for possible inclusion in future amendments or
            revisions to this document.

            This Guide combines research and practical perspectives. The growth
            of social science research into the eyewitness process coincided with
            parallel efforts of law enforcement agencies to improve their own proce-
            dures. This Guide benefits from the inclusion of the diverse perspectives
            of TWGEYEE members; the group included not only researchers but
            also prosecutors, defense lawyers, and working police investigators from
            departments of all sizes and from all regions. This Guide represents a
            combination of the best current, workable police practices and psycho-
            logical research.

            This Guide does not flow from the fear of misconduct. This Guide
            assumes good faith by law enforcement. It identifies procedures and
            practices that will produce more reliable and accurate eyewitness evi-
            dence in a greater number of cases while reducing or eliminating prac-
            tices that can undermine eyewitness reliability and accuracy.

            This Guide promotes accuracy in eyewitness evidence. This Guide
            describes practices and procedures that, if consistently applied, will tend
            to increase the accuracy and reliability of eyewitness evidence, even
            though they cannot guarantee the accuracy (or inaccuracy) of a particular
            witness’ testimony in a particular case. Adherence to these procedures
            can decrease the number of wrongful identifications and should help to
            ensure that reliable eyewitness evidence is given the weight it deserves in
            legal proceedings.

            This Guide is not a legal mandate; it promotes sound professional
            practices. The Guide is not intended to state legal criteria for the admis-
            sibility of evidence. Rather, it sets out rigorous criteria for handling
            eyewitness evidence that are as demanding as those governing the
            handling of physical trace evidence. This Guide encourages the highest
            levels of professionalism.

            Finally, it should be noted that, while this Guide outlines basic proce-
            dures that can be used to obtain the most reliable and accurate informa-
                                                                                 DEFENDANT'S EXHIBIT
        2
                                                                                  1010-14
Case 1:19-cr-02032-SMJ      ECF No. 210-11         filed 09/24/20      PageID.1664 Page 15 of 55




              tion from eyewitnesses, it is not meant as a substitute for a thorough
              investigation by law enforcement personnel. Eyewitness evidence is often
              viewed as a critical piece of the investigative puzzle, the utility of which
              can be further enhanced by the pursuit of other corroborative evidence.
              Sometimes, even after a thorough investigation, an eyewitness identifica-
              tion is the sole piece of evidence. It is in those cases in particular where
              careful use of this Guide may be most important.



              Purpose and Scope of the Project
              After reviewing the National Institute of Justice Research Report,
              Convicted by Juries, Exonerated by Science: Case Studies in the Use of
              DNA Evidence to Establish Innocence After Trial, Attorney General Janet
              Reno directed NIJ to address the pitfalls in those investigations that may
              have contributed to wrongful convictions. The most compelling evidence
              in the majority of those 28 cases was the eyewitness testimony presented
              at trial.

              NIJ initiated this study in May 1998 with the primary purpose of recom-
              mending best practices and procedures for the criminal justice commu-
              nity to employ in investigations involving eyewitnesses. Using its
              “Template for Technical Working Groups,” NIJ established the Technical
              Working Group for Eyewitness Evidence to identify, define, and as-
              semble a set of investigative tasks that should be performed in every
              investigation involving eyewitness evidence to best ensure the accuracy
              and reliability of this evidence. The initial members of this group were
              the Planning Panel, a multidisciplinary group of nine professionals
              brought together to identify the needs of the criminal justice system
              in the area of eyewitness evidence, define goals and objectives for
              TWGEYEE, and develop the initial strategy for achieving TWGEYEE’s
              mission.

              The Planning Panel agreed that eyewitness evidence, in general, can be
              improved and made more reliable through the application of currently
              accepted scientific principles and practices. It was acknowledged that
              research has shown that a witness’ memory of an event can be fragile
                                                                        DEFENDANT'S EXHIBIT

                                                                                              3
                                                                         1010-15
Case 1:19-cr-02032-SMJ      ECF No. 210-11         filed 09/24/20      PageID.1665 Page 16 of 55




            and that the amount and accuracy of information obtained from a witness
            depends in part on the method of questioning. Based on these precepts,
            the following goals and objectives for the study were identified:

            ◆ Increase the amount of information elicited from witnesses through
              improved interview techniques.

            ◆ Heighten the validity/accuracy of eyewitness evidence as police,
              prosecutors, and other criminal justice professionals work with
              witnesses to identify suspects.

            ◆ Improve the criminal justice system’s ability to evaluate the strength
              and accuracy of eyewitness evidence.

            Although the development of a guide for eyewitness evidence can be
            instructive in addressing issues surrounding this evidence, the Planning
            Panel recognized that local logistical and legal conditions may dictate the
            use of alternative procedures. Further, eyewitness identification proce-
            dures that do not employ the practices recommended in this Guide will
            not necessarily invalidate or detract from the evidence in a particular
            case.


            Project Design
            Technical Working Group process. The National Institute of Justice has
            developed a template for technical working groups that has been success-
            fully used in previous studies of this nature. The process begins with a
            request from the criminal justice community, generally through the
            Attorney General; NIJ researches the issue of concern and assembles a
            planning panel of content-area experts. This panel, together with NIJ,
            determines whether a Technical Working Group is needed to explore the
            issue further.

            Once the decision is made to form a Technical Working Group, the
            planning panel determines the group’s size and composition and drafts an
            agenda. NIJ supports the planning panel by requesting member nomina-
            tions from its multidisciplinary membership resource pool throughout the
                                                                               DEFENDANT'S EXHIBIT

        4                                                                       1010-16
Case 1:19-cr-02032-SMJ     ECF No. 210-11         filed 09/24/20     PageID.1666 Page 17 of 55




              national criminal justice community based on regional distribution and
              individual expertise and availability.

              Once members are identified, meetings are conducted by designated
              planning panel members. NIJ maintains a purely facilitative function.

              The Planning Panel for Eyewitness Evidence met for the first time in
              May 1998 in Washington, D.C. After two planning meetings (the second
              in Oak Brook, Illinois), the Technical Working Group for Eyewitness
              Evidence was formed and convened for the first time in October 1998 in
              Chicago. The 34 TWGEYEE members (including the 9 Planning Panel
              members) represent the law enforcement, prosecution, defense, and
              research communities from across the United States and Canada.




                                                                             DEFENDANT'S EXHIBIT


                                                                              1010-17
                                                                                           5
Case 1:19-cr-02032-SMJ      ECF No. 210-11         filed 09/24/20          PageID.1667 Page 18 of 55




                                                                             Northeast
                                                   Law Enforcement           Southeast
                                                   Prosecutors
                                                                             Rocky Mountain
                                                   Defense Attorneys
                                                   Researchers               West




            The regional distribution of the Technical Working Group members is:


                Region             Number of Participants              Percentage of Total
             Northeast                        14                               41
             Southeast                         9                               26
             Rocky Mountain                    5                               15
             West                              4                               12
             Canada                            2                                6


            The disciplinary distribution of the Technical Working Group members is:

                                  Number of Participants               Percentage of Total
                                      (Full TWG/                          (Full TWG/
               Discipline           Planning Panel)                      Planning Panel
             Law Enforcement                17/3                             50/33.3
             Prosecutors                     6/2                             18/22.2
             Defense Lawyers                 4/1                             12/11.1
             Researchers                     7/3                             20/33.3

                                                                                    DEFENDANT'S EXHIBIT

        6
                                                                                       1010-18
Case 1:19-cr-02032-SMJ     ECF No. 210-11          filed 09/24/20      PageID.1668 Page 19 of 55




              Development of the Guide. During the course of three full meetings—
              the second in Washington, D.C., in January 1999 and the third in San
              Francisco in May 1999—and four Planning Panel meetings during a
              1-year period, the Technical Working Group for Eyewitness Evidence
              members identified specific investigative tasks they felt represented
              the best practices currently available to investigators. These tasks were
              organized based on the categories of investigation defined by the Plan-
              ning Panel, and these categories were modified during the process where
              necessary. Once specific tasks were identified, they were incorporated
              into the following format:

              ◆ A statement of principle citing what is accomplished by performing
                the procedure.

              ◆ A statement of policy to the investigator regarding performance of
                the procedure.

              ◆ The procedure for performing the list of tasks.

              ◆ A summary statement explaining the justification for and importance
                of performing the procedure.

              National reviewer network. After the Technical Working Group com-
              pleted the initial draft of the Guide in March 1999, it was distributed to
              a broad audience throughout the criminal justice community for review.
              Comments from these organizations and individuals then were consid-
              ered by TWGEYEE at its May 1999 meeting to finalize and approve the
              Guide for publication.

              The 95 organizations and individuals whose comments were solicited
              during the national review of the Guide represented all levels of law
              enforcement from local officers to State superintendents to Federal
              agencies, regional and national organizations, individual attorneys and
              judges, and social science researchers from around the United States and
              Canada. The disciplinary distribution of these reviewers was as follows:
              43 law enforcement and corrections agencies and organizations; 20
              prosecutors, defense lawyers, and judges (individuals and organizations);
              19 national law enforcement and legislative policy organizations; and
                                                                        DEFENDANT'S EXHIBIT


                                                                         1010-19 7
Case 1:19-cr-02032-SMJ      ECF No. 210-11          filed 09/24/20      PageID.1669 Page 20 of 55




            13 individual social science and legal researchers (a complete list of
            reviewers can be found in appendix B).



            Training Criteria
            NIJ is planning a second phase of this study to produce training criteria
            for each of the procedures included in this document. This research is
            expected to be completed and disseminated by the summer of 2000.
            TWGEYEE members and other training practitioners from around the
            Nation will define and verify minimum levels of performance for each
            procedure. The training criteria will be published and widely distributed
            to provide organizations and individuals with the materials needed to
            establish and maintain the knowledge and skills for performance of the
            procedures.



            Validation of the Guide
            Although the investigative tasks identified in this Guide represent the
            consensus of the TWGEYEE members on procedures for collection and
            preservation of eyewitness evidence, no attempt was made to conduct
            validation studies to state the significance or degree of improvement in
            eyewitness evidence these practices should be expected to yield. NIJ
            plans to develop a national validation strategy for the field testing and
            validation of each procedure. It should be noted that the existing Guide is
            subject to future modification or revision based on the outcome of these
            validation procedures.



            Future Considerations
            Advances in social science and technology will, over time, affect proce-
            dures used to gather and preserve eyewitness evidence. The following
            examples illustrate areas of potential change.



                                                                               DEFENDANT'S EXHIBIT

        8
                                                                                1010-20
Case 1:19-cr-02032-SMJ      ECF No. 210-11         filed 09/24/20      PageID.1670 Page 21 of 55




              Scientific research indicates that identification procedures such as lineups
              and photo arrays produce more reliable evidence when the individual
              lineup members or photographs are shown to the witness sequentially—
              one at a time—rather than simultaneously. Although some police agen-
              cies currently use sequential methods of presentation, there is not a
              consensus on any particular method or methods of sequential presentation
              that can be recommended as a preferred procedure; although sequential
              procedures are included in the Guide, it does not indicate a preference for
              sequential procedures.

              Similarly, investigators’ unintentional cues (e.g., body language, tone
              of voice) may negatively impact the reliability of eyewitness evidence.
              Psychology researchers have noted that such influences could be avoided
              if “blind” identification procedures were employed (i.e., procedures
              conducted by investigators who do not know the identity of the actual
              suspect). However, blind procedures, which are used in science to
              prevent inadvertent contamination of research results, may be impractical
              for some jurisdictions to implement. Blind procedures are not included in
              the Guide but are identified as a direction for future exploration and field
              testing. In the interim, an enhanced awareness on the part of investigators
              of the subtle impact they may have on witnesses will result in more
              professional identification procedures.

              Technological advances such as computer-based imaging systems and the
              Internet will enable law enforcement to share images among departments
              and can facilitate the use of improved procedures. This Guide is not meant
              to inhibit the development and field testing of new technologies and
              procedures. On the contrary, it anticipates those developments and can
              provide a framework for innovation.




                                                                        DEFENDANT'S EXHIBIT

                                                                                              9
                                                                         1010-21
Case 1:19-cr-02032-SMJ   ECF No. 210-11   filed 09/24/20    PageID.1671 Page 22 of 55




                Eyewitness Evidence: A Guide for Law Enforcement



                                                  Initial Report of the Crime/First
                                  Section I       Responder (Preliminary Investigator)


                                  Section II      Mug Books and Composites

                                                  Procedures for Interviewing the
                                  Section III     Witness by the Followup Investigator

                                                  Field Identification Procedure
                                  Section IV      (Showup)

                                                  Procedures for Eyewitness
                                  Section V       Identification of Suspects




                                                             DEFENDANT'S EXHIBIT


                                                              1010-22 11
Case 1:19-cr-02032-SMJ     ECF No. 210-11        filed 09/24/20     PageID.1672 Page 23 of 55




              This handbook is intended as a guide to recommended practices
              for the collection and preservation of eyewitness evidence.
              Jurisdictional, logistical, or legal conditions may preclude the
              use of particular procedures contained herein.




                                                                           DEFENDANT'S EXHIBIT


        12                                                                  1010-23
Case 1:19-cr-02032-SMJ       ECF No. 210-11         filed 09/24/20      PageID.1673 Page 24 of 55




              Section I. Initial Report of the Crime/First
              Responder (Preliminary Investigator)
              A.                Answering the 9–1–1/Emergency Call
                                (Call-Taker/Dispatcher)
              Principle:        As the initial point of contact for the witness, the
                                9–1–1/emergency call-taker or dispatcher must obtain
                                                                                               I
                                and disseminate, in a nonsuggestive manner, complete
                                and accurate information from the caller. This informa-
                                tion can include the description/identity of the perpetra-
                                tor of a crime. The actions of the call-taker/dispatcher
                                can affect the safety of those involved as well as the
                                entire investigation.

              Policy:           The call-taker/dispatcher shall answer each call in a
                                manner conducive to obtaining and disseminating
                                accurate information regarding the crime and the
                                description/identity of the perpetrator.

              Procedure:        During a 9–1–1/emergency call—after obtaining
                                preliminary information and dispatching police—
                                the call-taker/dispatcher should:

                   1. Assure the caller the police are on the way.
                   2. Ask open-ended questions (e.g., “What can you tell me about the
                      car?”); augment with closed-ended questions (e.g., “What color
                      was the car?”).
                   3. Avoid asking suggestive or leading questions (e.g., “Was the car
                      red?”).
                   4. Ask if anything else should be known about the incident.
                   5. Transmit information to responding officer(s).
                   6. Update officer(s) as more information comes in.
                                                                         DEFENDANT'S EXHIBIT


                                                                           1010-24 13
Case 1:19-cr-02032-SMJ           ECF No. 210-11                filed 09/24/20   PageID.1674 Page 25 of 55




             A. Answering the 9–1–1/Emergency Call (Call-Taker/Dispatcher)
             Summary:             The information obtained from the witness is critical to
                                  the safety of those involved and may be important to
                                  the investigation. The manner in which facts are elicited
                                  from a caller can influence the accuracy of the informa-
                                  tion obtained.



             B.                   Investigating the Scene (Preliminary
                                  Investigating Officer)
             Principle:           Preservation and documentation of the scene, including
                                  information from witnesses and physical evidence, are
                                  necessary for a thorough preliminary investigation. The
                                  methods used by the preliminary investigating officer
                                  have a direct impact on the amount and accuracy of the
                                  information obtained throughout the investigation.

             Policy:              The preliminary investigating officer shall obtain,
                                  preserve, and use the maximum amount of accurate
                                  information from the scene.

             Procedure:           After securing the scene and attending to any victims
                                  and injured persons, the preliminary investigating officer
                                  should:

                  1. Identify the perpetrator(s).
                      a. Determine the location of the perpetrator(s).
                      b. Detain or arrest the perpetrator(s) if still present at the scene.
                  2. Determine/classify what crime or incident has occurred.
                  3. Broadcast an updated description of the incident, perpetrator(s),
                     and/or vehicle(s).
                  4. Verify the identity of the witness(es).
                                                                                     DEFENDANT'S EXHIBIT


        14                                                                            1010-25
Case 1:19-cr-02032-SMJ       ECF No. 210-11         filed 09/24/20     PageID.1675 Page 26 of 55




                   5. Separate witnesses and instruct them to avoid discussing details of
                      the incident with other witnesses.
                   6. Canvass the area for other witnesses.
              Summary:          The preliminary investigation at the scene forms a sound
                                basis for the accurate collection of information and
                                evidence during the followup investigation.



              C.                Obtaining Information From the
                                Witness(es)
              Principle:        The manner in which the preliminary investigating
                                officer obtains information from a witness has a direct
                                impact on the amount and accuracy of that information.

              Policy:           The preliminary investigating officer shall obtain and
                                accurately document and preserve information from the
                                witness(es).

              Procedure:        When interviewing a witness, the preliminary investigat-
                                ing officer should:

                   1. Establish rapport with the witness.
                   2. Inquire about the witness’ condition.
                   3. Use open-ended questions (e.g., “What can you tell me about the
                      car?”); augment with closed-ended questions (e.g., “What color
                      was the car?”). Avoid leading questions (e.g., “Was the car red?”).
                   4. Clarify the information received with the witness.
                   5. Document information obtained from the witness, including the
                      witness’ identity, in a written report.
                   6. Encourage the witness to contact investigators with any further
                      information.


                                                                        DEFENDANT'S EXHIBIT


                                                                           1010-26 15
Case 1:19-cr-02032-SMJ           ECF No. 210-11              filed 09/24/20   PageID.1676 Page 27 of 55




             C. Obtaining Information From the Witness(es)
                7. Encourage the witness to avoid contact with the media or exposure
                   to media accounts concerning the incident.
                8. Instruct the witness to avoid discussing details of the incident with
                   other potential witnesses.
             Summary:            Information obtained from the witness can corroborate
                                 other evidence (e.g., physical evidence, accounts pro-
                                 vided by other witnesses) in the investigation. Therefore,
                                 it is important that this information be accurately docu-
                                 mented in writing.




                                                                                  DEFENDANT'S EXHIBIT

        16
                                                                                   1010-27
Case 1:19-cr-02032-SMJ        ECF No. 210-11         filed 09/24/20     PageID.1677 Page 28 of 55




              Section II. Mug Books and Composites

              A.                Preparing Mug Books
              Note:             “Mug books” (i.e., collections of photos of previously
                                arrested persons) may be used in cases in which a
                                suspect has not yet been determined and other reliable
                                sources have been exhausted. This technique may
                                provide investigative leads, but results should be evalu-
                                ated with caution.

              Principle:        Nonsuggestive composition of a mug book may enable
                                                                                               II
                                the witness to provide a lead in a case in which no
                                suspect has been determined and other reliable sources
                                have been exhausted.

              Policy:           The investigator/mug book preparer shall compose the
                                mug book in such a manner that individual photos are
                                not suggestive.

              Procedure:        In selecting photos to be preserved in a mug book, the
                                preparer should:

                   1. Group photos by format (e.g., color or black and white; Polaroid,
                      35mm, or digital; video) to ensure that no photo unduly stands out.
                   2. Select photos of individuals that are uniform with regard to
                      general physical characteristics (e.g., race, age, sex).
                   3. Consider grouping photos by specific crime (e.g., sexual assault,
                      gang activity).
                   4. Ensure that positive identifying information exists for all individu-
                      als portrayed.
                   5. Ensure that photos are reasonably contemporary.
                   6. Ensure that only one photo of each individual is in the mug book.
                                                                         DEFENDANT'S EXHIBIT

                                                                                               17
                                                                          1010-28
Case 1:19-cr-02032-SMJ          ECF No. 210-11         filed 09/24/20       PageID.1678 Page 29 of 55




             A. Preparing Mug Books
             Summary:           Mug books must be objectively compiled to yield
                                investigative leads that will be admissible in court.



             B.                 Developing and Using Composite
                                Images
             Note:              Composite images can be beneficial investigative tools;
                                however, they should not be used as stand-alone
                                evidence and may not rise to the level of probable cause.

             Principle:         Composites provide a depiction that may be used to
                                develop investigative leads.

             Policy:            The person preparing the composite shall select and
                                employ the composite technique in such a manner that
                                the witness’ description is reasonably depicted.

             Procedure:         The person preparing the composite should:

                  1. Assess the ability of the witness to provide a description of the
                     perpetrator.
                  2. Select the procedure to be used from those available (e.g.,
                     identikit-type, artist, or computer-generated images).
                  3. Unless part of the procedure, avoid showing the witness any
                     photos immediately prior to development of the composite.
                  4. Select an environment for conducting the procedure that mini-
                     mizes distractions.
                  5. Conduct the procedure with each witness separately.
                  6. Determine with the witness whether the composite is a reasonable
                     representation of the perpetrator.


                                                                                   DEFENDANT'S EXHIBIT

        18
                                                                                    1010-29
Case 1:19-cr-02032-SMJ        ECF No. 210-11         filed 09/24/20      PageID.1679 Page 30 of 55




              Summary:          The use of composite images can yield investigative
                                leads in cases in which no suspect has been determined.
                                Use of these procedures can facilitate obtaining from the
                                witness a description that will enable the development of
                                a reasonable likeness of the perpetrator.



              C.                Instructing the Witness
              Principle:        Instructions to the witness prior to conducting the
                                procedure can facilitate the witness’ recollection of the
                                perpetrator.

              Policy:           The investigator/person conducting the procedure shall
                                provide instructions to the witness prior to conducting
                                the procedure.

              Procedure:

              Mug Book:         The investigator/person conducting the procedure
                                should:

                   1. Instruct each witness without other persons present.
                   2. Describe the mug book to the witness only as a “collection of
                      photographs.”
                   3. Instruct the witness that the person who committed the crime may
                      or may not be present in the mug book.
                   4. Consider suggesting to the witness to think back to the event and
                      his/her frame of mind at the time.
                   5. Instruct the witness to select a photograph if he/she can and to
                      state how he/she knows the person if he/she can.
                   6. Assure the witness that regardless of whether he/she makes an
                      identification, the police will continue to investigate the case.
                   7. Instruct the witness that the procedure requires the investigator to
                      ask the witness to state, in his/her own words, how certain he/she
                      is of any identification.                          DEFENDANT'S EXHIBIT

                                                                                               19
                                                                           1010-30
Case 1:19-cr-02032-SMJ            ECF No. 210-11         filed 09/24/20      PageID.1680 Page 31 of 55




             C. Instructing the Witness
             Composite:           The investigator/person conducting the procedure should:

                  1. Instruct each witness without other persons present.
                  2. Explain the type of composite technique to be used.
                  3. Explain to the witness how the composite will be used in the
                     investigation.
                  4. Instruct the witness to think back to the event and his/her frame of
                     mind at the time.
             Summary:             Providing instructions to the witness can improve his/her
                                  comfort level and can result in information that may assist
                                  the investigation.



             D.                   Documenting the Procedure
             Principle:           Documentation of the procedure provides an accurate
                                  record of the results obtained from the witness.

             Policy:              The person conducting the procedure shall preserve the
                                  outcome of the procedure by accurately documenting the
                                  type of procedure(s) employed and the results.

             Procedure:           The person conducting the procedure should:

                  1. Document the procedure employed (e.g., identikit-type, mug book,
                     artist, or computer-generated image) in writing.
                  2. Document the results of the procedure in writing, including
                     the witness’ own words regarding how certain he/she is of any
                     identification.
                  3. Document items used and preserve composites generated.
             Summary:             Documentation of the procedure and its outcome improves
                                  the strength and credibility of the results obtained from the
                                  witness and can be an important factor in the investigation
                                  and any subsequent court proceedings.               DEFENDANT'S EXHIBIT

        20
                                                                                      1010-31
Case 1:19-cr-02032-SMJ       ECF No. 210-11         filed 09/24/20      PageID.1681 Page 32 of 55




              Section III. Procedures for Interviewing the Witness
              by the Followup Investigator
              A.                Preinterview Preparations and
                                Decisions
              Principle:        Preparing for an interview maximizes the effectiveness
                                of witness participation and interviewer efficiency.

              Policy:           The investigator shall review all available witness and
                                case information and arrange an efficient and effective
                                interview.

              Procedure:        Prior to conducting the interview, the investigator
                                should:

                   1. Review available information.
                                                                                              III
                   2. Plan to conduct the interview as soon as the witness is physically
                      and emotionally capable.
                   3. Select an environment that minimizes distractions while maintain-
                      ing the comfort level of the witness.
                   4. Ensure resources are available (e.g., notepad, tape recorder,
                      camcorder, interview room).
                   5. Separate the witnesses.
                   6. Determine the nature of the witness’ prior law enforcement
                      contact.
              Summary:          Performing the above preinterview preparations will
                                enable the investigator to elicit a greater amount of
                                accurate information during the interview, which may
                                be critical to the investigation.




                                                                        DEFENDANT'S EXHIBIT


                                                                         1010-32 21
Case 1:19-cr-02032-SMJ         ECF No. 210-11         filed 09/24/20      PageID.1682 Page 33 of 55




             B.                Initial (Preinterview) Contact With
                               the Witness
             Principle:        A comfortable witness provides more information.

             Policy:           Investigators shall conduct themselves in a manner
                               conducive to eliciting the most information from the
                               witness.

             Procedure:        On meeting with the witness but prior to beginning the
                               interview, the investigator should:

                  1. Develop rapport with the witness.
                  2. Inquire about the nature of the witness’ prior law enforcement
                     contact related to the incident.
                  3. Volunteer no specific information about the suspect or case.
             Summary:          Establishing a cooperative relationship with the witness
                               likely will result in an interview that yields a greater
                               amount of accurate information.



             C.                Conducting the Interview
             Principle:        Interview techniques can facilitate witness memory and
                               encourage communication both during and following the
                               interview.

             Policy:           The investigator shall conduct a complete, efficient, and
                               effective interview of the witness and encourage
                               postinterview communication.

             Procedure:        During the interview, the investigator should:

                  1. Encourage the witness to volunteer information without prompting.
                  2. Encourage the witness to report all details, even if they seem
                     trivial.                                                      DEFENDANT'S EXHIBIT

        22
                                                                                    1010-33
Case 1:19-cr-02032-SMJ        ECF No. 210-11         filed 09/24/20      PageID.1683 Page 34 of 55




                   3. Ask open-ended questions (e.g., “What can you tell me about the
                      car?”); augment with closed-ended, specific questions (e.g., “What
                      color was the car?”).
                   4. Avoid leading questions (e.g., “Was the car red?”).
                   5. Caution the witness not to guess.
                   6. Ask the witness to mentally recreate the circumstances of the
                      event (e.g., “Think about your feelings at the time”).
                   7. Encourage nonverbal communication (e.g., drawings, gestures,
                      objects).
                   8. Avoid interrupting the witness.
                   9. Encourage the witness to contact investigators when additional
                      information is recalled.
                   10. Instruct the witness to avoid discussing details of the incident with
                       other potential witnesses.
                   11. Encourage the witness to avoid contact with the media or exposure
                       to media accounts concerning the incident.
                   12. Thank the witness for his/her cooperation.
              Summary:           Information elicited from the witness during the inter-
                                 view may provide investigative leads and other essential
                                 facts. The above interview procedures will enable the
                                 witness to provide the most accurate, complete descrip-
                                 tion of the event and encourage the witness to report
                                 later recollections. Witnesses commonly recall additional
                                 information after the interview that may be critical to the
                                 investigation.



              D.                 Recording Witness Recollections
              Principle:         The record of the witness’ statements accurately and
                                 completely reflects all information obtained and pre-
                                 serves the integrity of this evidence.

                                                                         DEFENDANT'S EXHIBIT


                                                                           1010-34 23
Case 1:19-cr-02032-SMJ           ECF No. 210-11         filed 09/24/20       PageID.1684 Page 35 of 55




             D. Recording Witness Recollections
             Policy:             The investigator shall provide complete and accurate
                                 documentation of all information obtained from the
                                 witness.

             Procedure:          During or as soon as reasonably possible after the
                                 interview, the investigator should:

                  1. Document the witness’ statements (e.g., audio or video recording,
                     stenographer’s documentation, witness’ written statement, written
                     summary using witness’ own words).
                  2. Review written documentation; ask the witness if there is anything
                     he/she wishes to change, add, or emphasize.
             Summary:            Complete and accurate documentation of the witness’
                                 statement is essential to the integrity and success of the
                                 investigation and any subsequent court proceedings.



             E.                  Assessing the Accuracy of Individual
                                 Elements of a Witness‘ Statement
             Principle:          Point-by-point consideration of a statement may enable
                                 judgment on which components of the statement are
                                 most accurate. This is necessary because each piece of
                                 information recalled by the witness may be remembered
                                 independently of other elements.

             Policy:             The investigator shall review the individual elements of
                                 the witness’ statement to determine the accuracy of each
                                 point.

             Procedure:          After conducting the interview, the investigator should:

                  1. Consider each individual component of the witness’ statement
                     separately.
                                                                                    DEFENDANT'S EXHIBIT

        24                                                                            1010-35
Case 1:19-cr-02032-SMJ        ECF No. 210-11         filed 09/24/20      PageID.1685 Page 36 of 55




                   2. Review each element of the witness’ statement in the context
                      of the entire statement. Look for inconsistencies within the
                      statement.
                   3. Review each element of the statement in the context of evidence
                      known to the investigator from other sources (e.g., other witnesses’
                      statements, physical evidence).
              Summary:          Point-by-point consideration of the accuracy of each
                                element of a witness’ statement can assist in focusing the
                                investigation. This technique avoids the common mis-
                                conception that the accuracy of an individual element of
                                a witness’ description predicts the accuracy of another
                                element.



              F.                Maintaining Contact With the Witness
              Principle:        The witness may remember and provide additional
                                information after the interview has concluded.

              Policy:           The investigator shall maintain open communication to
                                allow the witness to provide additional information.

              Procedure:        During postinterview, followup contact with the witness,
                                the investigator should:

                   1. Reestablish rapport with the witness.
                   2. Ask the witness if he/she has recalled any additional information.
                   3. Follow interviewing and documentation procedures in subsections
                      C, “Conducting the Interview,” and D, “Recording Witness
                      Recollections.”
                   4. Provide no information from other sources.
              Summary:          Reestablishing contact and rapport with the witness often
                                leads to recovery of additional information. Maintaining
                                open communication channels with the witness through-
                                out the investigation is critical.
                                                                         DEFENDANT'S EXHIBIT

                                                                                               25
                                                                          1010-36
Case 1:19-cr-02032-SMJ       ECF No. 210-11          filed 09/24/20     PageID.1686 Page 37 of 55




              Section IV. Field Identification Procedure (Showup)

              A.                Conducting Showups
              Principle:        When circumstances require the prompt display of a
                                single suspect to a witness, the inherent suggestiveness
                                of the encounter can be minimized through the use of
                                procedural safeguards.

              Policy:           The investigator shall employ procedures that avoid
                                prejudicing the witness.

              Procedure:        When conducting a showup, the investigator should:

                   1. Determine and document, prior to the showup, a description of the
                      perpetrator.
                   2. Consider transporting the witness to the location of the detained
                      suspect to limit the legal impact of the suspect’s detention.
                   3. When multiple witnesses are involved:
                       a. Separate witnesses and instruct them to avoid discussing
                                                                                                IV
                          details of the incident with other witnesses.
                       b. If a positive identification is obtained from one witness,
                          consider using other identification procedures (e.g.,
                          lineup, photo array) for remaining witnesses.
                   4. Caution the witness that the person he/she is looking at may or
                      may not be the perpetrator.
                   5. Obtain and document a statement of certainty for both identifica-
                      tions and nonidentifications.
              Summary:          The use of a showup can provide investigative informa-
                                tion at an early stage, but the inherent suggestiveness of
                                a showup requires careful use of procedural safeguards.


                                                                          DEFENDANT'S EXHIBIT


                                                                           1010-37 27
Case 1:19-cr-02032-SMJ         ECF No. 210-11         filed 09/24/20      PageID.1687 Page 38 of 55




             B.                Recording Showup Results
             Principle:        The record of the outcome of the field identification
                               procedure accurately and completely reflects the identifi-
                               cation results obtained from the witness.

             Policy:           When conducting a showup, the investigator shall
                               preserve the outcome of the procedure by documenting
                               any identification or nonidentification results obtained
                               from the witness.

             Procedure:        When conducting a showup, the investigator should:

                  1. Document the time and location of the procedure.
                  2. Record both identification and nonidentification results in writing,
                     including the witness’ own words regarding how certain he/she is.
             Summary:          Preparing a complete and accurate record of the outcome
                               of the showup improves the strength and credibility of
                               the identification or nonidentification results obtained
                               from the witness and can be a critical document in the
                               investigation and any subsequent court proceedings.




                                                                                 DEFENDANT'S EXHIBIT

        28
                                                                                  1010-38
Case 1:19-cr-02032-SMJ        ECF No. 210-11         filed 09/24/20       PageID.1688 Page 39 of 55




              Section V. Procedures for Eyewitness Identification
              of Suspects
              A.                 Composing Lineups
              Principle:         Fair composition of a lineup enables the witness to
                                 provide a more accurate identification or
                                 nonidentification.

              Policy:            The investigator shall compose the lineup in such a
                                 manner that the suspect does not unduly stand out.

              Procedure:

              Photo Lineup: In composing a photo lineup, the investigator should:

                   1. Include only one suspect in each identification procedure.
                   2. Select fillers who generally fit the witness’ description of the
                      perpetrator. When there is a limited/inadequate description of the
                      perpetrator provided by the witness, or when the description of the
                      perpetrator differs significantly from the appearance of the sus-
                      pect, fillers should resemble the suspect in significant features.
                   3. If multiple photos of the suspect are reasonably available to the
                      investigator, select a photo that resembles the suspect description
                      or appearance at the time of the incident.
                                                                                               V
                   4. Include a minimum of five fillers (nonsuspects) per identification
                      procedure.
                   5. Consider that complete uniformity of features is not required.
                      Avoid using fillers who so closely resemble the suspect that a
                      person familiar with the suspect might find it difficult to distin-
                      guish the suspect from the fillers.
                   6. Create a consistent appearance between the suspect and fillers
                      with respect to any unique or unusual feature (e.g., scars, tattoos)

                                                                         DEFENDANT'S EXHIBIT


                                                                          1010-39 29
Case 1:19-cr-02032-SMJ         ECF No. 210-11          filed 09/24/20     PageID.1689 Page 40 of 55




             A. Composing Lineups
                    used to describe the perpetrator by artificially adding or conceal-
                    ing that feature.
                7. Consider placing suspects in different positions in each lineup,
                   both across cases and with multiple witnesses in the same case.
                   Position the suspect randomly in the lineup.
                8. When showing a new suspect, avoid reusing fillers in lineups
                   shown to the same witness.
                9. Ensure that no writings or information concerning previous
                   arrest(s) will be visible to the witness.
                10. View the spread, once completed, to ensure that the suspect does
                    not unduly stand out.
                11. Preserve the presentation order of the photo lineup. In addition,
                    the photos themselves should be preserved in their original
                    condition.
             Live Lineup:       In composing a live lineup, the investigator should:

                1. Include only one suspect in each identification procedure.
                2. Select fillers who generally fit the witness’ description of the
                   perpetrator. When there is a limited/inadequate description of the
                   perpetrator provided by the witness, or when the description of the
                   perpetrator differs significantly from the appearance of the sus-
                   pect, fillers should resemble the suspect in significant features.
                3. Consider placing suspects in different positions in each lineup,
                   both across cases and with multiple witnesses in the same case.
                   Position the suspect randomly unless, where local practice allows,
                   the suspect or the suspect’s attorney requests a particular position.
                4. Include a minimum of four fillers (nonsuspects) per identification
                   procedure.
                5. When showing a new suspect, avoid reusing fillers in lineups
                   shown to the same witness.

                                                                                  DEFENDANT'S EXHIBIT

        30
                                                                                   1010-40
Case 1:19-cr-02032-SMJ        ECF No. 210-11         filed 09/24/20       PageID.1690 Page 41 of 55




                   6. Consider that complete uniformity of features is not required.
                      Avoid using fillers who so closely resemble the suspect that a
                      person familiar with the suspect might find it difficult to distin-
                      guish the suspect from the fillers.
                   7. Create a consistent appearance between the suspect and fillers
                      with respect to any unique or unusual feature (e.g., scars, tattoos)
                      used to describe the perpetrator by artificially adding or conceal-
                      ing that feature.
              Summary:           The above procedures will result in a photo or live lineup
                                 in which the suspect does not unduly stand out. An
                                 identification obtained through a lineup composed in this
                                 manner may have stronger evidentiary value than one
                                 obtained without these procedures.



              B.                 Instructing the Witness Prior to
                                 Viewing a Lineup
              Principle:         Instructions given to the witness prior to viewing a
                                 lineup can facilitate an identification or nonidentification
                                 based on his/her own memory.

              Policy:            Prior to presenting a lineup, the investigator shall
                                 provide instructions to the witness to ensure the witness
                                 understands that the purpose of the identification proce-
                                 dure is to exculpate the innocent as well as to identify
                                 the actual perpetrator.

              Procedure:

              Photo Lineup: Prior to presenting a photo lineup, the investigator should:

                   1. Instruct the witness that he/she will be asked to view a set of
                      photographs.


                                                                          DEFENDANT'S EXHIBIT


                                                                           1010-41 31
Case 1:19-cr-02032-SMJ            ECF No. 210-11                filed 09/24/20   PageID.1691 Page 42 of 55




             B. Instructing the Witness Prior to Viewing a Lineup
                2. Instruct the witness that it is just as important to clear innocent
                   persons from suspicion as to identify guilty parties.
                3. Instruct the witness that individuals depicted in lineup photos may
                   not appear exactly as they did on the date of the incident because
                   features such as head and facial hair are subject to change.
                4. Instruct the witness that the person who committed the crime may
                   or may not be in the set of photographs being presented.
                5. Assure the witness that regardless of whether an identification is
                   made, the police will continue to investigate the incident.
                6. Instruct the witness that the procedure requires the investigator to
                   ask the witness to state, in his/her own words, how certain he/she
                   is of any identification.
             Live Lineup:         Prior to presenting a live lineup, the investigator should:

                1. Instruct the witness that he/she will be asked to view a group of
                   individuals.
                2. Instruct the witness that it is just as important to clear innocent
                   persons from suspicion as to identify guilty parties.
                3. Instruct the witness that individuals present in the lineup may not
                   appear exactly as they did on the date of the incident because
                   features such as head and facial hair are subject to change.
                4. Instruct the witness that the person who committed the crime may
                   or may not be present in the group of individuals.
                5. Assure the witness that regardless of whether an identification is
                   made, the police will continue to investigate the incident.
                6. Instruct the witness that the procedure requires the investigator to
                   ask the witness to state, in his/her own words, how certain he/she
                   is of any identification.



                                                                                      DEFENDANT'S EXHIBIT


        32                                                                             1010-42
Case 1:19-cr-02032-SMJ       ECF No. 210-11         filed 09/24/20      PageID.1692 Page 43 of 55




              Summary:          Instructions provided to the witness prior to presentation
                                of a lineup will likely improve the accuracy and reliability
                                of any identification obtained from the witness and can
                                facilitate the elimination of innocent parties from the
                                investigation.



              C.                Conducting the Identification
                                Procedure
              Principle:        The identification procedure should be conducted in a
                                manner that promotes the reliability, fairness, and objec-
                                tivity of the witness’ identification.

              Policy:           The investigator shall conduct the lineup in a manner
                                conducive to obtaining accurate identification or
                                nonidentification decisions.

              Procedure:

              Simultaneous
              Photo Lineup: When presenting a simultaneous photo lineup, the
                            investigator should:

                   1. Provide viewing instructions to the witness as outlined in subsec-
                      tion B, “Instructing the Witness Prior to Viewing a Lineup.”
                   2. Confirm that the witness understands the nature of the lineup
                      procedure.
                   3. Avoid saying anything to the witness that may influence the wit-
                      ness’ selection.
                   4. If an identification is made, avoid reporting to the witness any
                      information regarding the individual he/she has selected prior to
                      obtaining the witness’ statement of certainty.
                   5. Record any identification results and witness’ statement of certainty
                      as outlined in subsection D, “Recording Identification Results.”
                                                                        DEFENDANT'S EXHIBIT

                                                                                               33
                                                                         1010-43
Case 1:19-cr-02032-SMJ           ECF No. 210-11           filed 09/24/20   PageID.1693 Page 44 of 55




             C. Conducting the Identification Procedure
                6. Document in writing the photo lineup procedures, including:
                     a. Identification information and sources of all photos used.
                     b.    Names of all persons present at the photo lineup.
                     c. Date and time of the identification procedure.
                7. Instruct the witness not to discuss the identification procedure or
                   its results with other witnesses involved in the case and discourage
                   contact with the media.
             Sequential
             Photo Lineup: When presenting a sequential photo lineup, the
                           investigator should:

                1. Provide viewing instructions to the witness as outlined in subsec-
                   tion B, “Instructing the Witness Prior to Viewing a Lineup.”
                2. Provide the following additional viewing instructions to the
                   witness:
                     a.    Individual photographs will be viewed one at a time.
                     b. The photos are in random order.
                     c. Take as much time as needed in making a decision about each
                        photo before moving to the next one.
                     d. All photos will be shown, even if an identification is made; or
                        the procedure will be stopped at the point of an identification
                        (consistent with jurisdictional/departmental procedures).
                3. Confirm that the witness understands the nature of the sequential
                   procedure.
                4. Present each photo to the witness separately, in a previously
                   determined order, removing those previously shown.
                5. Avoid saying anything to the witness that may influence the
                   witness’ selection.


                                                                                  DEFENDANT'S EXHIBIT

        34
                                                                                   1010-44
Case 1:19-cr-02032-SMJ     ECF No. 210-11         filed 09/24/20     PageID.1694 Page 45 of 55




                6. If an identification is made, avoid reporting to the witness any
                   information regarding the individual he/she has selected prior to
                   obtaining the witness’ statement of certainty.
                7. Record any identification results and witness’ statement of cer-
                   tainty as outlined in subsection D, “Recording Identification
                   Results.”
                8. Document in writing the photo lineup procedures, including:
                    a. Identification information and sources of all photos used.
                    b.   Names of all persons present at the photo lineup.
                    c. Date and time of the identification procedure.
                9. Instruct the witness not to discuss the identification procedure or
                   its results with other witnesses involved in the case and discourage
                   contact with the media.
              Simultaneous
              Live Lineup: When presenting a simultaneous live lineup, the investi-
                           gator/lineup administrator should:

                1. Provide viewing instructions to the witness as outlined in subsec-
                   tion B, “Instructing the Witness Prior to Viewing a Lineup.”
                2. Instruct all those present at the lineup not to suggest in any way
                   the position or identity of the suspect in the lineup.
                3. Ensure that any identification actions (e.g., speaking, moving) are
                   performed by all members of the lineup.
                4. Avoid saying anything to the witness that may influence the
                   witness’ selection.
                5. If an identification is made, avoid reporting to the witness any
                   information regarding the individual he/she has selected prior to
                   obtaining the witness’ statement of certainty.




                                                                     DEFENDANT'S EXHIBIT


                                                                      1010-45 35
Case 1:19-cr-02032-SMJ           ECF No. 210-11           filed 09/24/20   PageID.1695 Page 46 of 55




             C. Conducting the Identification Procedure
                6. Record any identification results and witness’ statement of cer-
                   tainty as outlined in subsection D, “Recording Identification
                   Results.”
                7. Document the lineup in writing, including:
                     a. Identification information of lineup participants.
                     b.    Names of all persons present at the lineup.
                     c. Date and time the identification procedure was conducted.
                8. Document the lineup by photo or video. This documentation
                   should be of a quality that represents the lineup clearly and fairly.
                9. Instruct the witness not to discuss the identification procedure or
                   its results with other witnesses involved in the case and discourage
                   contact with the media.
             Sequential
             Live Lineup:        When presenting a sequential live lineup, the lineup
                                 administrator/investigator should:

                1. Provide viewing instructions to the witness as outlined in subsec-
                   tion B, “Instructing the Witness Prior to Viewing a Lineup.”
                2. Provide the following additional viewing instructions to the
                   witness:
                     a.    Individuals will be viewed one at a time.
                     b. The individuals will be presented in random order.
                     c. Take as much time as needed in making a decision about each
                        individual before moving to the next one.
                     d. If the person who committed the crime is present, identify
                        him/her.




                                                                                  DEFENDANT'S EXHIBIT


        36                                                                         1010-46
Case 1:19-cr-02032-SMJ     ECF No. 210-11         filed 09/24/20       PageID.1696 Page 47 of 55




                     e. All individuals will be presented, even if an identification is
                        made; or the procedure will be stopped at the point of an
                        identification (consistent with jurisdictional/departmental
                        procedures).
                3. Begin with all lineup participants out of the view of the witness.
                4. Instruct all those present at the lineup not to suggest in any way
                   the position or identity of the suspect in the lineup.
                5. Present each individual to the witness separately, in a previously
                   determined order, removing those previously shown.
                6. Ensure that any identification actions (e.g., speaking, moving) are
                   performed by all members of the lineup.
                7. Avoid saying anything to the witness that may influence the
                   witness’ selection.
                8. If an identification is made, avoid reporting to the witness any
                   information regarding the individual he/she has selected prior to
                   obtaining the witness’ statement of certainty.
                9. Record any identification results and witness’ statement of cer-
                   tainty as outlined in subsection D, “Recording Identification
                   Results.”
                10. Document the lineup procedures and content in writing, including:
                    a. Identification information of lineup participants.
                    b.   Names of all persons present at the lineup.
                    c. Date and time the identification procedure was conducted.
                11. Document the lineup by photo or video. This documentation
                    should be of a quality that represents the lineup clearly and fairly.
                    Photo documentation can be of either the group or each individual.
                12. Instruct the witness not to discuss the identification procedure or
                    its results with other witnesses involved in the case and discourage
                    contact with the media.



                                                                       DEFENDANT'S EXHIBIT


                                                                        1010-47 37
Case 1:19-cr-02032-SMJ           ECF No. 210-11           filed 09/24/20     PageID.1697 Page 48 of 55




             C. Conducting the Identification Procedure
             Summary:            The manner in which an identification procedure is
                                 conducted can affect the reliability, fairness, and objec-
                                 tivity of the identification. Use of the above procedures
                                 can minimize the effect of external influences on a
                                 witness’ memory.



             D.                  Recording Identification Results
             Principle:          The record of the outcome of the identification proce-
                                 dure accurately and completely reflects the identification
                                 results obtained from the witness.

             Policy:             When conducting an identification procedure, the
                                 investigator shall preserve the outcome of the procedure
                                 by documenting any identification or nonidentification
                                 results obtained from the witness.

             Procedure:          When conducting an identification procedure, the
                                 investigator should:

                  1. Record both identification and nonidentification results in writing,
                     including the witness’ own words regarding how sure he/she is.
                  2. Ensure results are signed and dated by the witness.
                  3. Ensure that no materials indicating previous identification results
                     are visible to the witness.
                  4. Ensure that the witness does not write on or mark any materials
                     that will be used in other identification procedures.
             Summary:            Preparing a complete and accurate record of the outcome
                                 of the identification procedure improves the strength
                                 and credibility of the identification or nonidentification
                                 results obtained from the witness. This record can be a
                                 critical document in the investigation and any subsequent
                                 court proceedings.
                                                                                     DEFENDANT'S EXHIBIT

        38                                                                            1010-48
Case 1:19-cr-02032-SMJ   ECF No. 210-11   filed 09/24/20   PageID.1698 Page 49 of 55




               Appendixes



                                  Appendix A      Further Reading


                                  Appendix B       Reviewer List




                                                           DEFENDANT'S EXHIBIT


                                                            1010-49 39
Case 1:19-cr-02032-SMJ     ECF No. 210-11         filed 09/24/20     PageID.1699 Page 50 of 55




                Appendix A. Further Reading
              Connors, E., T. Lundregan, N. Miller, and T. McEwen. Convicted by
              Juries, Exonerated by Science: Case Studies in the Use of DNA Evidence
              to Establish Innocence After Trial. Washington, DC: U.S. Department of
              Justice, National Institute of Justice, 1996, NCJ 161258.

              Cutler, B.L., and S.D. Penrod. Mistaken Identification: The Eyewitness,
              Psychology, and the Law. New York: Cambridge University Press, 1995.

              Fisher, R.P., and R.E. Geiselman. Memory Enhancing Techniques for
              Investigative Interviewing. Springfield, IL: Charles Thomas, 1992.

              Fisher, R.P., and M.L. McCauley. “Information Retrieval: Interviewing
              Witnesses.” In Psychology and Policing, ed. N. Brewer and C. Wilson.
              Hillsdale, NJ: Erlbaum, 1995: 81–99.

              Fisher, R.P., R.E. Geiselman, and D.S. Raymond. “Critical Analysis of
              Police Interview Techniques.” Journal of Police Science and Administra-
              tion 15 (1987): 177–185.

              Geiselman, R.E., and R.P. Fisher. “Ten Years of Cognitive Interviewing.”
              In Intersections in Basic and Applied Memory Research, ed. D. Payne and
              F. Conrad. Mahwah, NJ: Erlbaum, 1997: 291–310.

              Lindsay, R.C.L., and G.L. Wells. “Improving Eyewitness Identification
              From Lineups: Simultaneous Versus Sequential Lineup Presentations.”
              Journal of Applied Psychology 70 (1985): 556–564.

              Loftus, E.F., and J. Doyle. Eyewitness Testimony: Civil and Criminal, 3d
              ed. Charlottesville, VA: Lexis Law Publishing, 1997.

              Wells, G.L., M.R. Leippe, and T.M. Ostrom. “Guidelines for Empirically
              Assessing the Fairness of a Lineup.” Law and Human Behavior 3 (1979):
              285–293.

                                                                     DEFENDANT'S EXHIBIT


                                                                      1010-50 41
Case 1:19-cr-02032-SMJ      ECF No. 210-11        filed 09/24/20     PageID.1700 Page 51 of 55




             Wells, G.L., S.M. Rydell, and E.P. Seelau. “On the Selection of
             Distractors for Eyewitness Lineups.” Journal of Applied Psychology 78
             (1993): 835–844.

             Wells, G.L., E.P. Seelau, S.M. Rydell, and C.A.E. Luus. “Recommenda-
             tions for Properly Conducted Lineup Identification Tasks.” In Adult
             Eyewitness Testimony: Current Trends and Developments, ed. D.F. Ross,
             J.D. Read, and M.P. Toglia. New York: Cambridge University Press,
             1994: 223–244.

             Wells, G.L., M. Small, S.D. Penrod, R.S. Malpass, S.M. Fulero, and
             C.A.E. Brimacombe. “Eyewitness Identification Procedures: Recommen-
             dations for Lineups and Photospreads.” Law and Human Behavior 22
             (1998): 603.




                                                                            DEFENDANT'S EXHIBIT


        42                                                                   1010-51
Case 1:19-cr-02032-SMJ         ECF No. 210-11                filed 09/24/20         PageID.1701 Page 52 of 55




                Appendix B. Reviewer List
              During the review process, drafts of this document were sent to the
              following agencies and organizations for comment. Although the Techni-
              cal Working Group considered all comments and issues raised by these
              organizations, this Guide reflects only the positions of its authors.
              Mention of the reviewers is not intended to imply their endorsement.

              The Academy Group, Inc.                         Home Office, Policing and Reducing
              American Bar Association                          Crime Unit (UK)

              American Correctional Association               International Association of Chiefs
                                                                 of Police
              American Jail Association
                                                              International Association for Identification
              American Society of Law
                Enforcement Trainers                          International City/County Managers
                                                                 Association
              American Prosecutors Research Institute
                                                              International Homicide Investigators
              Association of Federal Defense Attorneys
                                                                 Association
              Bureau of Alcohol, Tobacco and Firearms
                                                              Law Enforcement Training Institute,
              Campaign for Effective Crime Policy               University of Missouri - Columbia
              Commission on Accreditation for Law             Madison County (New York)
                Enforcement Agencies, Inc.                      Sheriff’s Department
              Conference of State Court Administrators        Metro Nashville Police Academy
              Cleveland State College Basic                   National Association of Attorneys General
                 Police Academy
                                                              National Association of Black Women
              Council of State Governments                       Attorneys
              Criminal Justice Institute                      National Association of Counties
              Drug Enforcement Administration                 National Association of Criminal Defense
              Executive Office for United States Attorneys       Lawyers

              Fairfax County (Virginia) Police                National Association of Drug Court
                 Association                                     Professionals

              Federal Bureau of Investigation                 National Association of Police
                                                                 Organizations
              Federal Law Enforcement Training Center,
                 Department of the Treasury                   National Association of Sentencing
                                                                 Commissions

                                                                                    DEFENDANT'S EXHIBIT


                                                                                     1010-52 43
Case 1:19-cr-02032-SMJ          ECF No. 210-11            filed 09/24/20          PageID.1702 Page 53 of 55




             National Association of State Alcohol and   National Organization of Black Law
                Drug Abuse Directors                        Enforcement Executives
             National Association of Women Judges        National Organization for Victim
             National Black Police Association              Assistance

             National Center for State Courts            National Sheriffs’ Association

             National Conference of State Legislators    National Victim Center

             National Council on Crime and               New York State Police
                Delinquency                              Oneida County (New York)
             National Crime Prevention Council             Sheriff’s Office

             National Criminal Justice Association       Oneida Indian Nation Police

             National District Attorneys Association     Peace Officers Standards & Training

             National Governors Association              Police Executive Research Forum

             National Institute of Standards             Police Foundation
                and Technology, Office of Law            Royal Canadian Mounted Police
                Enforcement Standards                    Tennessee Law Enforcement
             National Law Enforcement and                   Training Academy
                Corrections Technology Centers           United States Conference of Mayors
             National Law Enforcement Council            United States Secret Service
             National League of Cities                   Utah State Crime Scene Academy
             National Legal Aid & Defender
                Association




                                                                                            DEFENDANT'S EXHIBIT

        44                                                                                   1010-53
Case 1:19-cr-02032-SMJ     ECF No. 210-11          filed 09/24/20      PageID.1703 Page 54 of 55




                For more information on the National Institute of Justice,
                                    please contact:

                         National Criminal Justice Reference Service
                                            Box 6000
                                   Rockville, MD 20849–6000
                                        800–851–3420
                                   e-mail: askncjrs@ncjrs.org

                            To access the World Wide Web site, go to
                                      http://www.ncjrs.org

                         If you have any questions, call or e-mail NCJRS.




                                                                            DEFENDANT'S EXHIBIT


                                                                             1010-54
Case 1:19-cr-02032-SMJ           ECF No. 210-11                  filed 09/24/20              PageID.1704 Page 55 of 55




                   About the National Institute of Justice
             The National Institute of Justice (NIJ), a component of the Office of Justice Programs, is the research
             agency of the U.S. Department of Justice. Created by the Omnibus Crime Control and Safe Streets Act
             of 1968, as amended, NIJ is authorized to support research, evaluation, and demonstration programs,
             development of technology, and both national and international information dissemination. Specific
             mandates of the Act direct NIJ to:
             ◆     Sponsor special projects, and research and development programs, that will improve and strengthen
                   the criminal justice system and reduce or prevent crime.
             ◆ Conduct national demonstration projects that employ innovative or promising approaches for
                   improving criminal justice.
             ◆ Develop new technologies to fight crime and improve criminal justice.
             ◆ Evaluate the effectiveness of criminal justice programs and identify programs that promise to be
                   successful if continued or repeated.
             ◆ Recommend actions that can be taken by Federal, State, and local governments as well as by private
                   organizations to improve criminal justice.
             ◆ Carry out research on criminal behavior.
             ◆ Develop new methods of crime prevention and reduction of crime and delinquency.
             In recent years, NIJ has greatly expanded its initiatives, the result of the Violent Crime Control and Law
             Enforcement Act of 1994 (the Crime Act), partnerships with other Federal agencies and private
             foundations, advances in technology, and a new international focus. Some examples of these new
             initiatives:
             ◆    New research and evaluation is exploring key issues in community policing, violence against
                  women, sentencing reforms, and specialized courts such as drug courts.
             ◆ Dual-use technologies are being developed to support national defense and local law enforcement
                  needs.
             ◆ Four regional National Law Enforcement and Corrections Technology Centers and a Border
                  Research and Technology Center have joined the National Center in Rockville, Maryland.
             ◆ The causes, treatment, and prevention of violence against women and violence within the family are
                  being investigated in cooperation with several agencies of the U.S. Department of Health and
                  Human Services.
             ◆ NIJ's links with the international community are being strengthened through membership in the
                  United Nations network of criminological institutes; participation in developing the U.N. Criminal
                  Justice Information Network; initiation of UNOJUST (U.N. Online Justice Clearinghouse), which
                  electronically links the institutes to the U.N. network; and establishment of an NIJ International
                  Center.
             ◆ The NIJ-administered criminal justice information clearinghouse, the world’s largest, has improved
                  its online capability.
             ◆ The Institute’s Drug Use Forecasting (DUF) program has been expanded and enhanced. Renamed
                  ADAM (Arrestee Drug Abuse Monitoring), the program will increase the number of drug-testing
                  sites, and its role as a “platform” for studying drug-related crime will grow.
             ◆ NIJ’s new Crime Mapping Research Center will provide training in computer mapping technology,
                  collect and archive geocoded crime data, and develop analytic software.
             ◆ The Institute’s program of intramural research has been expanded and enhanced.
             The Institute Director, who is appointed by the President and confirmed by the Senate, establishes the
             Institute's objectives, guided by the priorities of the Office of Justice Programs, the Department of
             Justice, and the needs of the criminal justice field. The Institute actively solicits the views of criminal
             justice professionals and researchers in the continuing search for answers that inform public
             policymaking in crime and justice.
                                For information on the National Institute of Justice, please contact:
                                          National Criminal Justice Reference Service
                                                            Box 6000
                                                   Rockville, MD 20849–6000
                                                        800–851–3420
                                                   e-mail: askncjrs@ncjrs.org
                              You can view or obtain an electronic version of this document from the
                                    NCJRS Justice Information Center World Wide Web site.
                                         To access this site, go to http://www.ncjrs.org            DEFENDANT'S EXHIBIT
                                           If you have questions, call or e-mail NCJRS.
                                                                                                        1010-55
